Kellogg, J. (concurring in result):
The tax became due June first, and the relator’s right to the credit must be determined as of that date.' Section 190 of the Tax Law provides that .the corporation, on account of the ownership of certain State bonds, shall have a stated amount “credited to it annually to apply upon or in lieu of the payment of such tax.” This I think contemplates that the tax is to be stated and audited without reference to the credit and that the credit is to be allowed at the time of payment. If relator had sold the bonds before June first it would not be entitled to a credit on account of them. The determination under review has allowed the relator certain credits which it is entitled to under section 190, but relator has not been allowed all the credit fairly due it. It, therefore, has paid the State a greater amount than it owed, and in some proper remedy is entitled to be reimbursed. If it had not paid its tax until it matured the adjustment would have been easy. Having paid the tax before maturity there may be some question about the right to review the statement of the tax by the Comptroller on certiorari. Upon the argument the only question presented was whether the repeal deprived the relator of the right to the credit it claims. Under the circumstances, therefore, and in view of the stipulation filed, I concur in the result.
Writ granted and determination of the Comptroller modified in accordance with the opinion of Howard, J., with fifty dollars costs and disbursements.